Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 1 of 14

NATIONAL FUTURES ASSOCIATION FILED
BEFORE THE
BUSINESS CONDUCT COMMITTEE
MAY 18 2011

In the Matter of: NATIONAL FUTURES ASSOCIATION

LEGAL DOCKETING

VISION FINANCIAL MARKETS LLC
(NFA ID #208888),

HOWARD M. ROTHMAN NFA Case No. 11-BCC-003

(NFA ID #178238),
and

MICHAEL P. DOHERTY
(NFA ID #220401),

Nee ee ee ee Ne ee ee ee ee ee ee ee ee ee”

Respondents.

COMPLAINT
Having reviewed the investigative report submitted by the Compliance
Department of National Futures Association (“NFA”), and having found reason to
believe that NFA Requirements are being, have been or are about to be violated and
that the matter should be adjudicated, NFA’s Business Conduct Committee
(“‘Committee) issues this Complaint against Vision Financial Markets LLC (‘Vision’),
Howard M. Rothman ("Rothman") and Michael P. Doherty (“Doherty”) (collectively,
“Respondents’).
ALLEGATIONS
JURISDICTION
1. Atall times relevant to this Complaint, Vision was a futures commission merchant
(“FCM”) and commodity pool operator NFA Member. As such, Vision was and is

required to comply with NFA Requirements and is subject to disciplinary proceedings

for violations thereof.

 
 

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 2 of 14

Between April 2006 and September 2010, Vision guaranteed a number of introducing
brokers (“GIBs”), including 20/20 Trading Company (“20/20”), Statewide FX, Inc.
(“Statewide”), Vista Trading Advisors, Inc. (‘VTA’) and Investors Trading Institute
(‘ITI’). Vision also guarantees Direct Futures LLC (“Direct”), which had a New York
branch office from April 2008 to May 2010.
At all times relevant to this Complaint, Rothman and Doherty were listed principals
and registered associated persons (“APs”) of Vision and NFA Associates. As
such, Rothman and Doherty were and are required to comply with NFA
Requirements and are subject to disciplinary proceedings for violations thereof.
Vision is liable for violations of NFA Requirements committed by Rothman and
Doherty in the course of their activities on behalf of Vision.

BACKGROUND
Vision has been a Member of NFA since 1988 and an FCM since 1990. It is
headquartered in New York City and maintains three branch offices — two in
Chicago and one in Stamford, Connecticut. As of January 20, 2011 Vision had five
listed principals and 28 APs. According to Vision's November 24, 2010 annual
self-exam questionnaire submitted to NFA, Vision had approximately 12,800
customers and charged commissions as high as $99 per round turn. Vision
conducts its retail brokerage business through a network of approximately 130
GIBs in various locations all over the country. That GIB network generated
approximately $42 million in commissions between January and June 2010, of
which Vision received $13.5 million. Vision has been the subject of three previous

Complaints brought by this Committee, in 1993, 1996 and 2000, which were all

resolved through agreed settlements.

 
 

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 3 of 14

Rothman is Vision’s president and has been a listed principal and registered AP of
Vision since the firm’s inception. In addition to his general duties as Vision’s
president, Rothman is also specifically responsible for supervising the operations
of Vision's main office in New York City and its Stamford, Connecticut branch
office. Rothman owns 10% or more of Vision.

Doherty is a senior vice president of Vision and reports to Rothman. He has been
a listed principal of Vision since 1993 and an AP of the firm since 1994. NFA’s
Online Registration System lists him as its primary contact person for compliance,
enforcement, arbitration and registration issues.

NFA's Compliance Department became concerned with the adequacy of Vision’s
efforts to supervise the activities of its GIBs due, in part, to a spate of five
Complaints that were issued by this Committee during 2010 against Vision GIBs
20/20, Statewide, VTA, ITI and Direct (for activities by APs at Direct's New York
City branch). All five of the Complaints alleged that the GIBs employed deceptive
sales solicitations. In addition, three of the GIBs were alleged to have
recommended trading strategies that maximized commissions without concern for
the best interests of their customers.

NFA undertook a review of Vision’s supervision of its GIBs and concluded that
Vision rarely expressed concerns to any of its GIBs regarding questionable trading
activity and/or sales practices. On the few occasions that Vision expressed
concerns there was little or no follow through to see that problems were remedied.
Overall, NFA concluded that Vision and Doherty's supervision of Vision’s extensive

GIB network was materially deficient and that Rothman’s supervision of Doherty’s

compliance initiatives related to Vision’s GIBs was materially deficient.

 
 

11.

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 4 of 14

APPLICABLE RULES
NFA Compliance Rule 2-9(a) provides that each Member shall diligently supervise
its employees and agents in the conduct of their commodity futures activities for or
on behalf of the Member. Each Associate who has supervisory duties shall
diligently exercise such duties in the conduct of that Associate's commodity futures
activities on behalf of the Member.

COUNT |

VIOLATION OF NFA COMPLIANCE RULE 2-9(a): FAILURE TO SUPERVISE.

10. The allegations contained in paragraphs 1 through 7 and 9 are realleged as

paragraph 10.

The Respondents were responsible for supervising the activities of Vision's GIBs to
ensure that they complied with NFA Requirements. The Complaints issued by
NFA against 20/20, Statewide, VTA, Direct and ITI during 2010 provide ample
evidence that the Respondents failed in material ways to meet their supervisory
obligations. All of the Complaints charged the GIBs with making misleading
solicitations. Further, although Vision had the obligation to review trading in its
GIBs’ customer accounts to detect abusive trading patterns, three of the
Complaints included allegations of numerous trade recommendations that
enhanced commissions at the expense of the customers’ best interests. In
addition, one of the GIBs was also charged with using deceptive promotional
material and all five were charged with failing to diligently supervise their own
operations. The inadequacy of Vision's supervision of its GIBs is further illustrated

by the cursory and ineffectual nature of Vision’s on-site GIB audits, including audits

of three of the GIBs that were named in NFA Complaints during 2010. Overall, the

 
 

12.

13.

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 5 of 14

Respondents’ day-to-day monitoring efforts and their implementation of on-site
audit procedures were inadequate to provide an appropriate and effective level of
supervision over Vision’s extensive GIB network.
NFA’s Board of Directors ("Board") has issued an Interpretive Notice entitled
“Commissions, Fees and Other Charges’ which, in pertinent part, provides that it is
a violation of the high standards of commercial honor and just and equitable
principles of trade required of NFA Members to engage in trading practices or
recommend transactions or strategies to retail customers that are intended to
increase the amount of commissions and fees generated, without serving any
economic or other purpose for the customers. The Notice identified large spread
positions, butterfly spreads or deep out-of-the money options as examples of
trading approaches that have been used by a few Members in apparent schemes
to maximize commissions without regard to the customers' best interests.
In addition, in 1992, NFA’s Board of Directors issued an Interpretive Notice entitled
“Compliance Rule 2-9: Supervision of Branch Offices and Guaranteed IBs” which,
among other matters, requires guarantor FCMs such as Vision, as part of their
day-to-day oversight of their GIBs, to monitor trading activity in customer accounts
introduced by its GIBs. It specifically requires guarantors to review and analyze
such trading activity on a regular basis in order to highlight those accounts which
may require further scrutiny. The Notice provides that:

There are a number of calculations and comparisons which

can be performed to flag accounts for follow-up or further

monitoring. For example, significant losses, commission

charges or number of trades should be reviewed for

inappropriate trading strategies. ... Appropriate supervisory

personnel at the remote location should be notified of

questionable account activity. Measures should be taken to
follow-up, such as reviewing order tickets and trade blotters,

5

 
 

14.

15.

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 6 of 14

discussing the activity with the broker or contacting the
customer.

The Respondents failed in their duty of diligent supervision of Vision’s GIBs 20/20,
Statewide and VTA, in part, in that they failed to effectively review the trading
strategies and trade recommendations made by those GIBs so as to determine if
they were appropriate trading strategies. Had the Respondents performed the

level of review and analysis required by the Board with regard to the trading
Strategies and trade recommendations used by 20/20, Statewide and VTA, they
would have found that their APs routinely made trade recommendations to their
customers that maximized commissions without regard for the customers’ best
interests and would have been in a position to initiate remedial action.

Specifically, the Respondents failed to diligently supervise trading strategies
recommended by 20/20 in that they failed to detect and/or take effective remedial
measures regarding 20/20’s recommendations to its retail customers that maximized
commissions without regard for the best interests of the customers. Such strategies
and trades included: (1) option spreads which resulted in immediate losses since the
commissions and fees charged exceeded the premium collected on the short leg of
the spread; (2) strategies that either stood no possibility of returning a profit or
required dramatic moves in the underlying position to avoid sizable losses; and (3)
strategies where alternative strategies would have given the customer the same
market exposure while costing them far lower commissions. Examples of strategies
and trades recommended by 20/20 which NFA alleged to be in violation of NFA
Requirements can be found in the Complaint issued by this Committee against
20/20 which can be viewed on NFA’s website at

http:/Awww.nfa.futures.org/basicnet/CaseDocument.aspx?seqnum=2359.

6

 

 
16.

17.

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 7 of 14

The Respondents further failed to diligently supervise trading strategies and
recommendations used by 20/20 in that Vision’s June 2007 audit report of 20/20
cited the firm for failing to monitor trading activity in IRA accounts that were
introduced to Vision and referenced an IRA account that had “traded down” from
almost $336,000 to less than $8,000. Vision and its principals did little if any
follow-up to ensure that the warnings to 20/20 had been heeded. Indeed, just two
months after the audit report was issued, another 20/20 customer deposited the
entire balance of his IRA ($31,541) into his trading account at Vision and was
charged $11,167 in commissions and fees on the very first day that his account
traded. He paid almost $15,000 in commissions and fees (47.5% of his equity)
during the first two weeks of trading.

The Respondents failed to diligently supervise trading strategies recommended by
Statewide in that they failed to detect and/or take effective remedial measures
regarding Statewide’s recommendations to its retail customers that maximized
commissions without regard to the best interests of the customers. Such routinely
recommended strategies included the trading of option and bull call option spreads to
customers that had little chance of being profitable due to their high breakeven points.
That the strategies were designed to maximize commissions without regard for the
best interests of Statewide’s customers is amply illustrated by the fact that customers
using Statewide’s recommendations, on average, needed to experience returns of
over 30% in order to overcome commissions and fees to make a profit. In some
instances, customers had to experience returns as high as 50% to make a profit on

their option spreads. Examples of strategies and trades recommended by Statewide

which NFA alleged to be in violation of NFA Requirements can be found in the

 
 

18.

19.

20.

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 8 of 14

Complaint issued by this Committee against Statewide which can be viewed on NFA’s
website at http:/Awww.nfa.futures.org/BasicNet/CaseDocument.aspx?seqnum=2681.
The Respondents failed to diligently supervise trading strategies recommended by
VTA in that they failed to detect and/or take effective remedial measures regarding
VTA's recommendations to its retail customers that routinely maximized commissions
without regard to the best interests of the customers. Such recommendations
included the trading of bull call spreads and out-of-the-money options that routinely
needed returns of from 20% to more than 70% simply to recover the cost of
commissions and fees. Examples of strategies and trades recommended by VTA

which NFA alleged to be in violation of NFA Requirements can be found in the

Complaint issued by this Committee against VTA which can be viewed on NFA’s

website at http://Awww.nfa.futures.org/basicnet/CaseDocument.aspx?seqnum=2512.
The Interpretive Notice entitled “Compliance Rule 2-9: Supervision of Branch
Offices and Guaranteed IBs” also requires guarantor FCMs, such as Vision, to
review the sales solicitation practices used by its GIBs. This Notice provides that
the individuals conducting the on-site review should monitor sales solicitations
while at the GIB and that interviews with selected customers should be conducted
concerning the solicitation process and the handling of the customer's account. In
addition, the individuals at the GIB responsible for supervising sales solicitations
should be identified, and the method by which sales solicitations are supervised
should be reviewed for adequacy.

The Respondents failed to diligently supervise the sales solicitations employed by

APs of Vision GIB 20/20 in that they failed to detect and/or take effective remedial!

measures with respect to deceptive and misleading solicitations which included: (1)

 

 
 

21.

22.

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 9 of 14

the presentation of a misleading and exaggerated view of profit potential; (2)
misrepresentation of the substantial risk of loss associated with options trading; (3)
suggestions that an account opened through 20/20 was a good way for customers
to invest their IRA retirement funds when the AP knew that virtually all of 20/20's
customers lost money; (4) failure to explain to customers the impact of
commissions and fees on their profit potential; and (5) failure to disclose to
prospective customers that the vast majority of 20/20's customers lost money.

The Respondents failed to diligently supervise the sales solicitations employed by
APs of Vision GIB Statewide in that they failed to detect and/or take effective
remedial measures with respect to deceptive and misleading solicitations which
included: (1) exaggeration of the profit potential and downplaying of the risk of loss
of trading futures and options; (2) failure to disclose that nearly 95% of Statewide's
customers lost money in 2009; and (3) failure to make adequate disclosures of
and/or clearly explain the way in which commissions would be charged and how
they would affect the trading, including any likelihood of achieving a profit, in
customers’ accounts.

The Respondents failed to diligently supervise the sales solicitations employed by
APs of Vision GIB VTA in that they failed to detect and/or take effective remedial
measures with respect to deceptive and misleading solicitations which included: (1)
the use of patent lies; (2) failure to balance the presentation of profit and loss
potential; (3) highlighting of profitable returns that had no relationship to the actual
performance experienced by VTA’s customers; (4) gross misrepresentations of

APs’ expertise and their success in helping customers to achieve significant profits

in the past; (5) suggestions that well-known events and seasonal trends that were

 
 

23.

24.

 

CE ____—__ OC re

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 10 of 14

already reflected in the market could be exploited for significant profits; and (6)
failure to make adequate disclosures of and/or clearly explain the way in which
commissions would be charged and how they would affect the trading, including
any likelihood of achieving a profit, in customers’ accounts.

The Respondents failed to diligently supervise the sales solicitations employed by
APs at Vision GIB Direct’s New York City office in that they failed to detect and/or
take effective remedial measures with respect to deceptive and misleading
solicitations which included: (1) suggestions that prospective customers could
make returns of 40% to 200% investing with Direct without providing adequate risk
disclosure to these prospective customers; (2) the highlighting of significant
potential profits without informing customers that Direct’s customers routinely
suffered significant losses; and (3) suggestions that well-known events and
seasonal trends that were already reflected in the market could be exploited for
significant profits. Examples of solicitations made by Direct which NFA alleged to
be in violation of NFA Requirements can be found in the Complaint issued by this

Committee against Direct which can be viewed on NFA’s website at

 

http:/Avww.nfa. futures. org/basicnet/CaseDocument.aspx?seqnum=2533.

The Respondents failed to diligently supervise the sales solicitations employed by
APs of Vision GIB ITI in that they failed to detect and/or take effective remedial
measures with respect to deceptive and misleading solicitations which included: (1)
a false representation that a customer had made $10,000 on one transaction
involving coffee futures; and (2) claims that past customers had routinely achieved
substantial profits and that trading through ITI was likely to produce easy and

substantial profits without disclosure of the risks involved in such trading or that, in

10

 

 
 

 

EE SOSSE'S'=~~-
Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 11 of 14

reality, in 2007 and 2008, 92% of ITI's customers lost money and experienced
trading losses totaling more than $1.2 million. Examples of solicitations made by
IT] which NFA alleged to be in violation of NFA Requirements can be found in the
Complaint issued by this Committee against ITI which can be viewed on NFA’s
website at
http:/Awww.nfa.futures.org/basicnet/CaseDocument.aspx?seqnum=2524.

25. The Interpretive Notice entitled “Compliance Rule 2-9: Supervision of Branch
Offices and Guaranteed IBs” also requires guarantor FCMs, such as Vision, to
review and approve promotional material used by its GIBs prior to its first use and
requires that promotional material be approved by appropriate supervisory
personnel. It instructs further that guarantor audits should be designed to ensure
that the GIB is not using any promotional material that has not received prior

approval.

 

26. The Respondents failed to diligently supervise the review and approval of
promotional material used by Vision GIB ITI in that they failed to detect and/or take
effective remedial measures with respect to ITI’s MySpace webpage which
included the deceptive and misleading claim that, by trading with ITI, a profit of
"$1,000,000 is possible!"

27. By reason of the foregoing acts and omissions, Vision, Rothman and Doherty are

charged with violations of NFA Compliance Rule 2-9(a).

PROCEDURAL REQUIREMENTS
ANSWER
You must file a written Answer to the Complaint with NFA within thirty

days of the date of the Complaint. The Answer shall respond to each allegation in the

11

 
 

 

ED SEO SDISSESOOSUIUSE re
Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 12 of 14

Complaint by admitting, denying or averring that you lack sufficient knowledge or infor-
mation to admit or deny the allegation. An averment of insufficient knowledge or infor-
mation may only be made after a diligent effort has been made to ascertain the relevant
facts and shall be deemed to be a denial of the pertinent allegation.
The place for filing an Answer shall be:

National Futures Association

300 South Riverside Plaza

Suite 1800

Chicago, Illinois 60606

Attn: Legal Department-Docketing

E-Mail: Docketing@nfa.futures.org
Facsimile: 312-781-1672

Failure to file an Answer as provided above shall be deemed an admission of the facts
and legal conclusions contained in the Complaint. Failure to respond to any allegation
shall be deemed an admission of that allegation. Failure to file an Answer as provided
above shall be deemed a waiver of hearing.

POTENTIAL PENALTIES, DISQUALIFICATION AND INELIGIBILITY

At the conclusion of the proceedings conducted as a result of or in con-

nection with the issuance of this Complaint, NFA may impose one or more of the
following penalties:

(a) expulsion or suspension for a specified period from NFA
membership;

(b) bar or suspension for a specified period from association
with an NFA Member;

(c) censure or reprimand;

(d) amonetary fine not to exceed $250,000 for each violation
found; and

(e) order to cease and desist or any other fitting penalty or
remedial action not inconsistent with these penalties.

12

aaa ara

 

 
 

 

EEE EEEESS'S=SSIN=-~- “rr

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 13 of 14

The allegations in this Complaint may constitute a statutory disqualification
from registration under Section 8a(3)(M) of the Commodity Exchange Act. Respon-
dents in this matter who apply for registration in any new Capacity, including as an
AP with a new sponsor, may be denied registration based on the pendency of this
proceeding.

Pursuant to the provisions of Commodity Futures Trading Commission
(‘CFTC’) Regulation 1.63, penalties imposed in connection with this Complaint may
temporarily or permanently render Respondents who are individuals ineligible to serve
on disciplinary committees, arbitration panels and governing boards of a self-regulatory

organization, as that term is defined in CFTC Regulation 1.63.

 

NATIONAL FUTURES ICIATION
BUSINESS CONDUCYCOMMITTEE

 

Dated: OS | ] ) 20 L By: G
[ ( Chairperson

M:/pmr.Complaints. Vision, Rothman & Doherty 2011 FINAL.docx

13

 

 
 

Case 1:20-cv-03668-GHW Document 24-2 Filed 07/28/20 Page 14 of 14

AFFIDAVIT OF SERVICE
|, Nancy Miskovich-Paschen, on oath state that on May 18, 2011, | served
a copy of the attached Complaint, by sending such copy in the United States mail, first-
class delivery, and by messenger service, in envelopes addressed as follows:
Kenneth F. Berg, Esq.
Ulmer & Berne LLP
500 West Madison Street

Suite 3600
Chicago, IL 60661

apa lesoe Prob

Nan cy(M is skovich- Paschen

Subscribed and sworn to before me
on this 18th day of May 2011.

Maru. Ritly

 

Notary Public
MPSIP POPP OOOO RRO RO RO pm
OFFICIAL SEAL :
MARY A PATTON

NOTARY PUBLIC, STATE OF ILLINOIS
sMY COMMISSION EXPIRES 8/28/2013

 
